Citation Nr: 0829736	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  04-03 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an effective date prior to June 12, 2001, 
for the grant of a 40 percent evaluation for herniated disc 
L4-L5 with S1 irritation.

2.  Entitlement to an effective date prior to June 14, 2004, 
for the grant of a 60 percent evaluation for herniated disc 
L4-L5 with S1 irritation.

3.  Entitlement to service connection for morbid obesity.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for obstructive sleep 
apnea. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had service with the Army National Guard, 
including periods of active duty for training from June 1, 
1981 to August 8, 1981 and from June 15, 1985 to June 30, 
1985.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A personal 
RO hearing was held in July 2004.  A Board hearing at the 
local RO was held in February 2008.  

The Board notes that the veteran submitted additional 
evidence to the Board after the February 2008 hearing.  In a 
March 2008 statement, the veteran waived RO consideration of 
this evidence. 

At the Board hearing, the veteran's representative indicated 
that the rating sheets showed an incorrect effective date of 
October 21, 2001 for the grant of a 40 percent disability 
evaluation for the veteran's low back disability, rather than 
the correct date of June 12, 2001.  However, a compensation 
and pension award sheet does reflect that correct payment was 
paid to the veteran, effective July 1, 2001. 

The Board notes that the issues of service connection for 
asthma and asbestos exposure were also on appeal.  However, 
in a July 2004 statement as well as at the July 2004 RO 
hearing, the veteran withdrew his appeal of these issues.  
Thus, there remain no allegations of errors of fact or law 
for appellate consideration of these issues.  See 38 C.F.R. § 
20.204


FINDINGS OF FACT

1.  On October 22, 2001, the veteran filed a claim for an 
increased rating for his service-connected herniated disc L4-
L5 with S1 irritation.  

2.  By rating decision in February 2002, the RO awarded a 40 
percent rating, effective October 22, 2001.

3.  By rating decision in August 2002, the RO determined that 
the correct effective date for the 40 percent rating was June 
12, 2001, the date of a private medical report documenting 
the symptoms of the low back disability. 

4.  It was not factually ascertainable prior to June 12, 
2001, that the veteran's service-connected herniated disc L4-
L5 with S1 irritation had increased in severity so as to meet 
the criteria for a 40 percent rating.  

5.  A March 22, 2002 VA outpatient treatment record could be 
construed as an informal claim for an increased rating for 
the veteran's service-connected herniated disc L4-L5 with S1 
irritation.  

6.  On September 23, 2002, VA promulgated new regulations for 
the evaluation of intervertebral disc syndrome.

7.   It was factually ascertainable as of September 23, 2002, 
that the veteran's service-connected herniated disc L4-L5 
with S1 irritation increased in severity so as to meet the 
criteria for a 60 percent rating under the new regulations. 

8.  The veteran's morbid obesity is causally related to his 
service-connected herniated disc L4-L5 with S1 irritation.

9.  The veteran's hypertension is causally related to his 
morbid obesity associated with service-connected herniated 
disc L4-L5 with S1 irritation.

10.  The veteran's obstructive sleep apnea is causally 
related to his morbid obesity associated with service-
connected herniated disc L4-L5 with S1 irritation.


CONCLUSIONS OF LAW

1.  The criteria for assignment of an effective date prior to 
June 12, 2001, for a 40 percent evaluation for the veteran's 
service-connected herniated disc L4-L5 with S1 irritation 
have not been met.  38 U.S.C.A. §§ 1155, 5110, 5107 (West 
2002); 38 C.F.R. §§ 3.155, 3.157, 3.400, Part 4, Diagnostic 
Code 5293 (2001).

2.   The criteria for assignment of an effective date of 
September 23, 2002, (but no earlier) for a 60 percent 
evaluation for the veteran's service-connected herniated disc 
L4-L5 with S1 irritation have been met.  38 U.S.C.A. §§ 1155, 
5110, 5107 (West 2002); 38 C.F.R. §§  3.155, 3.157, 3.400, 
Part 4, Diagnostic Code 5243 (2007).

3.  Morbid obesity is proximately due to service-connected 
herniated disc L4-L5 with S1 irritation.  38 U.S.C.A. §§ 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).  

4.  Hypertension is proximately due to service-connected 
morbid obesity associated with herniated disc L4-L5 with S1 
irritation.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2007).  

5.  Obstructive sleep apnea is proximately due to service-
connected morbid obesity associated with herniated disc L4-L5 
with S1 irritation.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

In light of the favorable decision as it relates to the 
issues of entitlement to service connection for morbid 
obesity, hypertension and obstructive sleep apnea, the 
satisfaction of VCAA requirements is rendered moot. 

The record shows that in a March 2006 VCAA letter, the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to an earlier effective 
date.  The appellant was also advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  The Board recognizes that the March 
2006 VCAA notice was provided after the initial rating 
decisions.  However, the deficiency in the timing of this 
notice was remedied by readjudication of the issues on appeal 
in April 2006 and February 2008 statements of the case and a 
July 2007 supplemental statement of the case.  See Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   In the present case, 
the March 2006 letter also satisfied the requirements set 
forth in Dingess. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes VA 
treatment records, private treatment records and VA 
examination reports.  The Board finds that the record as it 
stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant.   

The veteran was afforded VA examinations in December 2001 and 
February 2004.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The examination reports obtained contains 
sufficient information to decide the issues on appeal.  See 
Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

II.  Earlier Effective Date 

The law pertaining to the effective date of a VA claim for 
increase in disability mandates that unless specifically 
provided otherwise, the effective date for the increase shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The pertinent 
statute then goes on to specifically provide that the 
effective date of an award of increased compensation shall be 
the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if an application is 
received within one year from such date.  38 U.S.C.A. 
§ 5110(b)(2).  However, if the increase became ascertainable 
more than one year prior to the date of receipt of the claim, 
then the proper effective date would be the date of claim.  
In a case where the increase became ascertainable after the 
filing of the claim, then the effective date would be the 
date of increase.  See generally Harper v. Brown, 10 Vet.App. 
125 (1997).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151.  Any communication or action, indicating 
intent to apply for one or more benefits under the laws 
administered by VA may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  38 C.F.R. § 3.155(a).  The mere presence of 
medical evidence of a disability does not constitute a claim; 
rather, the veteran must assert a claim either expressly or 
impliedly.  VA is not required to conjure up issues not 
raised by the claimant.  Brannon v. West, 12 Vet.App. 32, 35 
(1998).

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits if the report relates to a disability 
which may establish entitlement.  Once a formal claim for 
pension or compensation has been allowed or a formal claim 
for compensation has been disallowed for the reason that the 
service-connected disability is not compensable in degree, 
receipt of a report of examination or hospitalization by VA 
or the uniformed services will be accepted as an informal 
claim for benefits.  The date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
a claim.  The provisions of this paragraph apply only when 
such reports relate to examination or treatment of a 
disability for which service-connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  38 C.F.R. § 3.157.  
Further, under
38 C.F.R. § 3.157 (b)(2), which pertains to evidence from a 
private physician or laymen, the date on which evidence is 
received from a private physician or layman is the date which 
will be used for effective date purposes.

Effective Date Prior to June 12, 2001 for a 40 Percent Rating

The veteran contends that he is entitled to an effective date 
prior to June 12, 2001, for a 40 percent rating for his 
service-connected herniated disc L4-L5 with S1 irritation.  
Specifically, the veteran asserts that a 40 percent 
disability rating is warranted from the date of an April 20, 
2000 private neurological consultation.  

In a December 1991 decision, the Board denied a rating in 
excess of 20 percent for the veteran's service connected low 
back disability.  The veteran did not initiate an appeal from 
this decision.  Under the circumstances, the December 1991 
Board decision became final.  38 U.S.C.A. § 7104.  On October 
22, 2001, the veteran filed a claim for an increased rating 
for his service-connected low back disability.  A February 
2002 rating decision granted a 40 percent evaluation, 
effective October 22, 2001.  The veteran filed a notice of 
disagreement initiating an appeal to the effective date 
assigned.  Subsequently, in an August 2002 rating decision, 
the RO determined that it was factually ascertainable as of 
June 12, 2001, the date of a private treatment record, that 
the criteria for a 40 percent rating were met.  Since June 
12, 2001, was within the one year period prior to October 22, 
2001, the RO assigned an effective date of June 12, 2001.  It 
remains for consideration whether it was factually 
ascertainable prior to June 12, 2001 that the criteria for a 
40 percent rating were met.  

The veteran's low back disability was rated by the RO as 40 
percent disability under Diagnostic Code 5293 for 
intervertebral disc syndrome, which was in effect prior to 
September 23, 2002.  Under this code, a 40 percent rating is 
in order when disability is severe, characterized by 
recurring attacks with intermittent relief.  A maximum 
schedular rating of 60 percent is awarded when disability 
from intervertebral disc syndrome is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective prior to 
September 23, 2002).  The Board notes that during the 
pendency of the veteran's appeal, VA promulgated new 
regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Code 5293, effective September 
23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified 
at 38 C.F.R. pt. 4).  However, as these regulations were not 
in effect until after the date of the veteran's claim, they 
are not applicable to this analysis.  

In support of his contention, in July 2002, the veteran 
submitted an April 2000 private neurological consultation for 
his chronic low back pain with left radicular pain.  The 
veteran claims that the assignment of a 40 percent rating was 
based on a July 2001 MRI, and as the April 2000 private 
report showed that he was actually recommended for an MRI 
back then and was unable to have one done due to insurance 
problems, the effective date should be in April 2000.  
Nevertheless, even if the April 2000 private report showed an 
increase in severity of the veteran's low back disability, 
this report is more than a year prior to the date the veteran 
filed his claim for an increased rating in October 2001.  As 
any increase noted in April 2000 would have been 
ascertainable more than one year prior to the date of receipt 
of the claim in October 2001, it would not be proper to 
assign an earlier effective date based on this medical 
evidence.  See 38 C.F.R. § 3.400.  Further, significantly, 
this private report was not received by the RO until after 
the veteran filed his claim so it cannot be considered an 
informal claim pursuant to 38 C.F.R. § 3.157.  

Moreover, there are no other pertinent treatment records 
during the applicable time period that demonstrate an 
increase in severity of the veteran's low back disability to 
meet the 40 percent criteria.    

After reviewing the evidence, the Board must conclude that it 
was not factually ascertainable prior to June 12, 2001, that 
the criteria for a 40 percent rating had been met.  
Importantly, there are no pertinent treatment records during 
the applicable time period that show an increase in severity 
of the veteran's low back disability.  Thus, the Board must 
conclude that the preponderance of the evidence is against 
assignment of a 40 percent rating prior to June 12, 2001.  As 
the preponderance of the evidence weighs against the claim, 
the benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).



Effective Date Prior to June 14, 2004 for a 60 Percent 
Disability Rating

The veteran also contends that he is entitled to an effective 
date prior to June 14, 2004, for a 60 percent rating for his 
service-connected herniated disc L4-L5 with S1 irritation.  
As previously noted, in a February 2002 rating decision, the 
RO granted a 40 percent disability evaluation for the 
veteran's service-connected low back disability.  As the 
veteran did not initiate an appeal with respect to the rating 
assigned, the February 2002 rating decision became final.  
38 U.S.C.A. § 7105(c). On March 22, 2002, the veteran sought 
treatment for his low back disability at the VA.  In October 
2003, the veteran filed a formal application for an increased 
rating for his low back disability.  A May 2004 rating 
decision continued the 40 percent evaluation for the 
veteran's low back disability.  On June 14 2004, the veteran 
requested reconsideration of the issue and filed a private 
medical opinion concerning the severity of his low back 
disability.  In a July 2005 rating decision, the RO granted a 
60 percent disability rating, effective June 14, 2004.     

Initially, the Board finds that as the May 2004 rating 
decision had not yet become final when the veteran submitted 
his request for reconsideration and the additional evidence 
in June 2004, the prior claim on which the May 2004 rating 
decision was based was still ongoing.  Further, the Board has 
considered whether an "informal" claim for an increased 
rating in the form of a VA outpatient report as defined in 
section 3.157(b)(1) was received since the February 2002 
final rating decision and prior to the October 2003 formal 
claim.  See Lalonde v. West, 12 Vet.App. 377 (1999) (holding 
that a claim made prior to a final denial can not serve as 
the basis for an earlier effective date); Perry v. West, 12 
Vet.App. 365 (1999).  In accordance with 38 C.F.R. § 3.157, 
the Board finds that the March 2002 VA progress note, which 
addressed treatment for the veteran's low back disability, is 
an informal claim for an increased rating 

With consideration of the above analysis that the February 
2002 rating decision is final, and the first claim for an 
increase, received thereafter, was received on March 22, 
2002, the general rule, as provided at 38 C.F.R. 
§ 3.400(o)(1), is that the effective date of the award of an 
increased evaluation is the date of the veteran's claim, 
March 22, 2002, or the date entitlement is shown, whichever 
is later.  In other words, the Board must determine whether 
entitlement to a 60 percent rating arose prior to June 14, 
2004.  

The RO has rated the veteran's low back disability as 60 
percent disabling under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, which 
provides that a 60 percent evaluation is warranted when there 
are incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a 
(effective September 23, 2002). 

In June 2004, the veteran filed a private opinion which 
indicated that over the past three years, the veteran's low 
back disability had resulted in periodic absences from work, 
which had been covered under the Family Medical Leave Act as 
unpaid leave of six weeks or more each calendar year.  The 
doctor stated that during these absences, the veteran had 
been under a physician's care and subject to the bed rest.  

Significantly, the June 2004 private opinion documented that 
the veteran had incapacitating episodes totaling at least six 
weeks every year since the new rating criteria for 
intervertebral disc syndrome had become effective.  There is 
no medical evidence of record to refute this opinion.  Thus, 
as the effective date of the new criteria is after the date 
of the veteran's March 22, 2002 informal claim, when 
resolving all benefit of the doubt in favor of the veteran, 
the Board finds that a 60 percent rating should be awarded, 
the effective date of the new criteria, September 23, 2002.    

However, when amended regulations expressly state an 
effective date and do not include any provision for 
retroactive applicability, application of the revised 
regulations prior to the stated effective date is precluded.  
38 U.S.C.A. § 5110(g); DeSousa v. Gober, 10 Vet.App. 461, 467 
(1997); VAOPGCPREC 3-2000.  Thus, as the Board is not allowed 
to apply the new criteria prior to its effective date, the 
Board must conclude that an effective date prior to September 
23, 2002 is not warranted.  The Board has considered whether 
a 60 percent rating would have been warranted under the old 
criteria for intervertebral disc syndrome, which provided 
that a maximum schedular rating of 60 percent is warranted 
when disability from intervertebral disc syndrome is 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(effective prior to September 23, 2002).  However, the 
medical evidence of record during the applicable time period 
does not demonstrate the symptoms outlined in this criteria.  
Although the March 2002 VA treatment record showed complaints 
of low back pain and radicular symptoms, the record was 
silent with respect to any findings of demonstrable muscle 
spasm, absent ankle jerk or other neurological findings.    

In conclusion, entitlement to an effective date of September 
23, 2002, for a 60 percent rating for herniated disc L4-L5 
with S1 irritation is warranted.  However, a preponderance of 
the evidence is against an effective date prior to September 
23, 2002, for assignment of a 60 percent rating.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).

III.  Service Connection Issues

The veteran is seeking entitlement to service connection for 
morbid obesity, hypertension and obstructive sleep apnea.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
hypertension, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A.  §§ 1101, 1137; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

Service connection is warranted for a disability, which is 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has also 
held that service connection can be granted for a disability 
that is aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment 
resulting from the service-connected disorder.  Allen v. 
Brown, 7 Vet.App. 439 (1995).  The Board also notes that a 
revised version of 38 C.F.R. § 3.310 became effective October 
10, 2006.  The revised version essentially provides that VA 
will not concede aggravation of a nonservice-connected 
disease or injury by a service-connected disease or injury 
unless the baseline level of severity is established by 
medical evidence.  

The veteran is currently service connected for low back 
disability.  The present appeal involves the veteran's claim 
for service connection for morbid obesity, hypertension and 
obstructive sleep apnea as secondary to his service-connected 
low back disability.  Specifically, the veteran claims that 
his inability to exercise and his otherwise sedentary 
lifestyle due to his service-connected low back disability 
has caused his morbid obesity and, in turn, his hypertension 
and obstructive sleep apnea.  While the veteran's service 
treatment records do show some evidence of weight gain, there 
is no evidence of hypertension or obstructive sleep apnea.  

A December 2001 VA examination report by a medical doctor 
indicated that the fact that the veteran had a defined 
service-related back injury that was interfering with his 
activity, and prevented him from exercise, an argument could 
be made that the veteran's obesity was partially related to 
his original injury and, therefore, the veteran's injury, 
obesity, and worsening back pain were related. 

Further, a July 2004 private opinion by a medical doctor 
indicated that the veteran's low back disability had severely 
limited his activity level and ability to exercise, which had 
directly contributed to his morbid obesity and development of 
obstructive sleep apnea and hypertension.  

However, a November 2004 VA examination report also by a 
medical doctor indicated that, while sleep apnea and 
hypertension can be caused by morbid obesity, obesity is 
generally caused by overeating.  The examiner, thus, opined 
that the veteran's obesity was not caused by his back 
condition.  Essentially, the examiner indicated that there 
were exercises that people with back conditions could do.
  
Private and VA treatment records have been reviewed.  
Importantly, these records show current diagnoses of morbid 
obesity, hypertension and obstructive sleep apnea.  While VA 
treatment records continued to show dietary monitoring and 
the veteran's claims that he is unable to exercise due to his 
back problems that have contributed to his weight gain, these 
records do not offer an etiological opinion.  

In his hearing testimonies, the veteran reiterated his claim 
that his inability to exercise and his sedentary lifestyle 
due to his service-connected low back disability contributed 
to his morbid obesity, sleep apnea and hypertension.  

Initially, the Board finds that essentially, there is no 
competent medical evidence of record to show that the 
veteran's morbid obesity, hypertension or obstructive sleep 
apnea are directly related to service, nor can service 
connection be presumed because no hypertension was not noted 
within one year of the veteran's last period of 90 days of 
active service.  However, the Board is faced with a 
conflicting medical record as to whether these disabilities 
are secondary to the veteran's service-connected low back 
disability.  

With respect to the veteran's morbid obesity, a private 
medical doctor indicated that the veteran's service-connected 
low back disability contributed to his morbid obesity.  On 
the other hand, the VA examiner who conducted the November 
2004 examination appears to feel that the veteran's obesity 
was not caused by his back disability.  Both of the examiners 
appear to have been familiar with the veteran's medical 
history and are identified as medical doctors.  Further, 
although speculative, the December 2001 VA examination 
indicated that the argument could be made that the veteran's 
obesity is partially related to his low back disability.  

The Board is thus presented with an evidentiary picture which 
shows conflicting opinions by medical professionals.  After 
balancing these medical opinions, the Board must conclude 
that there is essentially a state of equipoise as to the 
medical conclusions to be drawn.  In such situations, a 
decision favorable to the appellant is mandated by 
38 U.S.C.A. § 5107(b).  Accordingly, the Board finds that 
service connection is warranted on a secondary basis for 
morbid obesity. 

In regard to the appellant's claim for service connection for 
hypertension and sleep apnea, the Board notes that the 
medical evidence of record is negative for any evidence 
showing that the appellant's hypertension and sleep apnea 
were directly caused or aggravated by his service-connected 
low back disability.  However, the July 2004 private opinion 
as well as the November 2004 VA examination both indicated a 
causal relationship between the veteran's morbid obesity and 
his hypertension and obstructive sleep apnea.  In sum, the 
appellant's contention that his currently diagnosed 
hypertension and obstructive sleep apnea was caused by his 
morbid obesity is supported by the medical evidence of 
record.  Thus, in light of the Board's decision to recognize 
the relationship of obesity to the service-connected low back 
disability, the benefit of the doubt is resolved in the 
veteran's favor by finding that his current hypertension and 
obstructive sleep apnea were caused by his service-connected 
morbid obesity.


ORDER

Entitlement to an effective date prior to June 12, 2001, for 
a 40 percent rating for herniated disc L4-L5 with S1 
irritation is not warranted.  To that extent, the appeal is 
denied. 

Entitlement to an effective date of September 23, 2002, for a 
60 percent rating for herniated disc L4-L5 with S1 irritation 
is warranted.  The appeal is granted to that extent, subject 
to laws and regulations applicable to payment of VA benefits. 

Entitlement to service connection for morbid obesity, 
hypertension and obstructive sleep apnea is warranted as 
secondary to service-connected disability.  To that extent, 
the appeal is granted.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


